         Case 3:16-cr-00026-MO         Document 110        Filed 01/21/21     Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION




 UNITED STATES OF AMERICA

        v.                                                             No. 3: 16-cr-00026-MO-1

 DEMETREAS ANTONIO WATIER,
                                                                        OPINION AND ORDER
                        Defendant.



MOSMAN,J.,

       This case comes before me on Defendant Demetreas Antonio Watier's Motion to Reduce

Sentence [ECF 83]. Specifically, Mr. Watier moves the comi for compassionate release pursuant

to 18 U.S.C. § 3582(c)(l)(A)(i). Br. in Support [ECF 99]. In a minute order, I DENIED Mr.

Watier's motion. [ECF 107]. I write further here to explain why.

                                         DISCUSSION

       Compassionate release is a statutory exception to the rule that a court may not modify a

term of imprisonment once it has been imposed. 18 U.S.C. § 3582(c). Upon a proper motion, the

court may reduce a term of imprisonment if, after considering applicable factors set forth in

§ 3553(a), the court finds that "extraordinary and compelling reasons warrant such a reduction"

and the reduction is "consistent with applicable policy statements issued by the Sentencing

Commission." 18 U.S.C. § 3582(c)(l)(A). A defendant must exhaust administrative remedies



1 - OPINION AND ORDER
            Case 3:16-cr-00026-MO          Document 110        Filed 01/21/21     Page 2 of 3




before moving the court for compassionate release. Id. The Government concedes that Mr.

Watier has exhausted his administrative remedies. Resp. [ECF 104] at 3.

          Mr. Watier suffers from obesity and claims to have a histo1y of breathing issues. The

Govermnent concedes that Mr. Watier "has some conditions that qualify as extraordinaiy and

compelling." Id. at 4. I agree.

          However, I must also consider applicable factors under 18 U.S.C. § 3553(a) to determine

whether a sentence reduction is waiTanted. Among other considerations, I must consider the need

for the sentence "to promote respect for the law," "to provide just punishment for the offense,"

and "to protect the public from further crimes of the defendant." 18 U.S.C. § 3553(a)(2)(A)-(C).

          Mr. Watier is serving a 175-month sentence for conspiracy to distribute controlled

substances. J. & Commitment [ECF 63] at 1-2. He is incarcerated at Sheridan FCI and is not set

to be released until Januaiy 27, 2029. He was sentenced in 2016 after entering into a plea

agreement, in which he agreed that he is a career offender, Plea Agreement [ECF 44]         ~   6, and

stipulated that "a firearm was present and connected with [his] drug distribution conspiracy," id.

~    10(A). In his cmTent briefing, Mr. Watier admits that the facts that led to his guilty plea are

"undeniably serious," Reply [ECF 106] at 9, and he acknowledges that he has taken

responsibility for three handguns found during the execution of search warrants, id. at 10.

Although it appears he has made great strides since his conviction, and should be commended for

doing so, Mr. Watier has yet to serve even half his sentence. Considering the nature of the crime

and the low percentage of time served, I find the applicable factors set f01ih in§ 3553(a) to

weigh heavily against granting Mr. Watier' s request for compassionate release.

II

II



2 - OPINION AND ORDER
      Case 3:16-cr-00026-MO      Document 110      Filed 01/21/21    Page 3 of 3




                                   CONCLUSION

     For the foregoing reasons, I DENY Mr. Watier's Motion to Reduce Sentence [ECF 83].

     IT IS SO ORDERED.

     DATED            day of January, 2021.




3 - OPINION AND ORDER
